Citation Nr: 0617441	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945, from September 1950 to September 1951, and 
from October 1952 to October 1954.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision by Cleveland, Ohio Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's claim is for service connection for arthritis.  
During his June 2004 hearing, the veteran's testimony 
specifically concerned both of his knees.  VA outpatient 
treatment records reflect that the veteran has been diagnosed 
with arthritis in his left knee and has complained of 
arthritis and pain in both of his knees in addition to other 
areas, including his feet and toes.  The VA outpatient 
records also reflect that the veteran has reported pain in 
several other joints throughout his body.

A review of the veteran's service medical records reveals 
that he was seen with complaints of pain in each knee on 
multiple occasions during service; the record also shows that 
the veteran had knee problems shortly following his 
discharge.  A partial log of the veteran's medical care shows 
that from March 1942 through at least May 1943 the veteran 
was seen repeatedly for various joint pain; a sore left knee 
is repeatedly noted along with right knee pain, elbow pain, 
and foot pain.  A September 1951 examination report reflects 
that at that time the veteran's right knee experienced 
occasional pain and the examiner noted the issue as a 
"present defect."  A February 1954 report indicates that 
the veteran complained of left knee pain and painful feet at 
that time.  Finally, three months following his discharge 
from service, the veteran was hospitalized for a problem 
involving his right knee in January 1955.  As such, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the nature and etiology of the 
veteran's claimed arthritis and any medically discernable 
relationship to the veteran's in-service joint problems.  
This examination should be directed to determine which joints 
are currently diagnosed with arthritis and to provide a 
medical opinion as to whether any current arthritis is 
causally linked to the veteran's service.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for arthritis 
since June 2002.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed arthritis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  All clinical manifestations 
should be reported in detail.  After 
reviewing the claims file and examining the 
veteran, the examiner should respond to the 
following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current arthritis was manifested during 
the veteran's active duty service or 
within one year of the veteran's active 
duty discharge, or is otherwise related to 
such service?  Reasons and bases should be 
provided for all conclusions.

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the claim 
on the basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefit sought on 
appeal in its entirety, then it should 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


